Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-6 are pending.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flow channel mechanism” and “flow-channel switching unit” in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a mobile phase” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  This term has previously been defined, it is not clear if this is the same or a different mobile phase.  Claims 2-5 are rejected as well since they depend on claim 1. 
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent No. 7132650 by Gamble et al. (Gamble).
claim 6, Gamble teaches a flow channel mechanism (Figure 5; C4/L27-31; C15/L42 to C17/L18); capable of separating a sample component in a solvent and enabling a detector to detect the sample component.  
Gamble teaches a first mixer (Figure 5, loop of injection valve; C15/L42 to C17/L18); capable of mixing the solvents therein.  Gamble teaches a second mixer (Figure 5, another loop of injection valve; C15/L42 to C17/L18); which capable of mixing solvents.  The first and second mixers of Gamble are located between the ports of the flow-channel switching unit (Figure 5, loops of injection valve; C15/L42 to C17/L18).  Gamble teaches the first and second mixers have different capacities since the length of fluid path from the sample injector 616 to the different columns 618 is different. 
In the alternative that Gamble does not teach the capacity of the first and second mixers are different.  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to tune the capacities of the mixers in order to accommodate desired amounts of fluids. 
Gamble teaches a first separation column which is associated with the first mixer (Figure 5, HPLC column 618A; C15/L42 to C17/L18).  Gamble teaches a second separation column which is associated with the second mixer (Figure 5, HPLC column 618B; C15/L42 to C17/L18).  
Gamble teaches a flow-channel switching unit (Figure 5, sample injection valve of sample injectors 616; C15/L42 to C17/L18); capable of enabling a first communication state in which the first mixer and the first separation column communicate with the detector and a second communication state in which the second mixer and second separation column communicate with the detector.  
Claim Rejections - 35 USC § 103
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7132650 by Gamble et al. (Gamble).
In regard to claim 1, Gamble teaches a flow channel mechanism (Figure 5; C4/L27-31; C15/L42 to C17/L18); capable of separating a sample component in a solvent and enabling a detector to detect the sample component.  
Gamble teaches a liquid feeding pump (multiple HPLC pumps; C15/L54 to C16/L10). 
Gamble teaches a first mixer (Figure 5, loop of injection valve; C15/L42 to C17/L18); capable of a mobile phase.  Gamble teaches a second mixer (Figure 5, another loop of injection valve; C15/L42 to C17/L18); which has a capacity different from a capacity of the first mixer and capable of mixing a mobile phase.  
Gamble teaches a first separation column which is associated with the first mixer (Figure 5, HPLC column 618A; C15/L42 to C17/L18).  Gamble teaches a second separation column which is associated with the second mixer (Figure 5, HPLC column 618B; C15/L42 to C17/L18).  
Gamble teaches a flow-channel switching unit (Figure 5, sample injection valve of sample injectors 616; C15/L42 to C17/L18); capable of enabling a first communication state in which the first mixer and the first separation column communicate with the liquid feeding pump and a second communication state in which the second mixer and second separation column communicate with the detector.  
Gamble does not explicitly teach the flow channel switching unit is capable of enabling switchover between a first communication state in which the second mixer and the second separation column do not communicate with the detector and a second communication state in 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to control the system in such a way as to enable a first communication state in which the second mixer and the second separation column do not communicate with the detector and a second communication state in which the first mixer and the first separation column do not communicate with the liquid feeding pump in order to permit execution of user defined instructions and user defined control parameters.  The system of Gamble is capable of enabling a state in which the conditions of the first and second communication states are met. 
In regard to claim 3, Gamble teaches the flow channel switching unit is multiple valves (Figure 5, sample injectors 616; C15/L42 to C17/L18).  Gamble does not explicitly teach the flow-channel switching unit is configured of one valve.  As instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to connect the injectors of Gamble, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
In regard to claim 5, Gamble teaches a detector (Figure 5, detector 619; C15/L42 to C17/L18); capable of detecting a sample component in a solvent having been separated in the . 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7132650 by Gamble et al. (Gamble), as noted above, in view of U.S. Patent Publication No. 2008/0179251 by Davison et al. (Davison).
In regard to claim 2, Gamble teaches the limitations as noted above.  Further, Gamble teaches desired application depends on the temperature of system (C7/L9-21).  
Gamble does not explicitly teach a column oven which houses the first mixer, the second mixer, the first separation column, and the second separation column, and an inside of which is heated. 
Davison teaches a flow channel mechanism separating a sample component in a solvent with a detector detecting a component (abstract).  Davison teaches a column and a flow switching unit (abstract).  Davison further teaches heating the device to control the temperature of the column and solvent within a desired range ([0136]).  Davison teaches the heater provides feedback related to the sample temperature ([0139]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate an oven housing the first and second mixer and the first and second separation column, as taught by Davison, in the apparatus of Gamble in order to control the temperature of the column and solvent within a desired range. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7132650 by Gamble et al. (Gamble), as noted above, in view of U.S. Patent Publication No. 2013/0295597 by DeWitte et al. (DeWitte).
claim 4, Gamble teaches the limitations as noted above.  Gamble does not teach a concentrator column. 
DeWitte teaches a concentrator column ([0151]); capable of capturing and concentrating a sample.  DeWitte teaches the concentrator column allows for fractions to be retained or concentrated in the column and further separated according to desired parameters.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a concentrator column, as taught by DeWitte, in the system of Gamble in order to provide additional separation of components and desired separations.  It would  be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a concentrator column, as taught by DeWitte, in the system of Gamble in a manner to create a first and second communication state between the first and second separation columns in order to further perform desired separations. 
Response to Arguments 
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s arguments regarding the new matter rejection; the Examiner notes this rejection is withdrawn. 
In regard to the applicant’s arguments the connection of the mixer between the ports is not taught in Gamble; the Examiner does not find this persuasive. 
The Examiner notes that the rejection is updated above in light of the amendments. 
In regard to the applicant’s arguments that the prior art does not teach configurations where the liquid pump is not in communication with the mixer and separation column; the Examiner does not find this persuasive. 
The Examiner notes that the rejection is updated above in light of the amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777